Title: To Thomas Jefferson from William Stephens Smith, 22 February 1788
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London Feby. 22d. 1788.

I wrote by this evenings post and attempted to explain in a satisfactory manner our account. I shall be pleased to be informed that I have succeded, and that every article appears clear to you. You have never yet informed me whether the picture I send you was the one you saw at Bermingham or Brumigum, and whether the price I gave, was anything near what you could have obtained it for, previous to its visit to the Capital.
Mr. Adams has taken leave of the King, and I suppose will soon put himself in motion towards America. There is a circumstance happened lately which it may be well for you to know. It is, that the resolve of Congress of the 5th. of October last which gave him permission to return, also put a period to his Commission to the United Netherlands, upon which Mr. Adams wrote memorials addressed to the Prince of Orange and their High Mightinesses the States General and enclosed them to their secretary requesting him to present them. This after consultation he declined to do, and has returned the letters, giving as a reason, that as Mr. Adams presented a Letter of Credence from Congress on his arrival, and there is no regular letter of recall accompanying the memorials, they can neither be presented nor received. This has produced a disagreable sensation and perhaps may lay the foundation of disrespectful observations, which thus knowing the case, you will be more collected to meet. Mr. Adams thinks he can do nothing to check this disagreable Impression and of course, home he will go. I have taken the liberty to hint that a visit pro hac vici to the Hague may do good, he at present thinks otherwise. He has not a Letter of recall here neither of Course, agreable to diplomatic etiquette his letter of Credence is not regularly counteracted but no objections have been started, relative to want of formality. Whether this arises from a general or particular scourse, I cannot say. But we go. I must refer you to my letter to Mr. Short for scandal and slander and have the pleasure to inform you that Connecticut has adopted the national Government by a majority of 135 to 40. Will you be so good as to tell Mr. Mazzei, that I cannot find nor have I heard from his Bookseller. He is an odd fish. He writes me that Mr. Morini in London has a sett of his Books for me. I should be much pleased if Mr. Mazzei in France will condescend to inform Mr. Smith in England in what part of  the little City of London Mr. Morini is to be found. With great veneration for his Coolness and moderation I am Dear Sir, your obliged Humble Sert,

W. S. Smith

